Order entered November 18, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01008-CR
                                      No. 05-19-01009-CR
                                      No. 05-19-01010-CR

                             ERIK ISRAEL MORENO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
             Trial Court Cause Nos. F19-51263-X, F19-51265-X & F18-34537-X

                                            ORDER
       Before the Court is appellant’s November 14, 2019 second motion to extend the time to

file his brief.   We GRANT the motion and ORDER appellant’s brief filed on or before

December 16, 2019. If appellant’s brief is not filed by December 16, 2019, these appeals may

be abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE